DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent. Upon review of the alleged facts of this case and the decisions of our courts, I believe that the trial court did not err in denying the Port Authority of Allegheny County’s (PAT) motion for summary judgment.
As recognized by the Majority, our Supreme Court in Love v. City of Philadelphia, 518 Pa. 370, 375, 543 A.2d 531, 533 (1988), stated that “to operate something means to actually put it in motion. Merely preparing to operate a vehicle, or acts taken at the cessation of operating a vehicle are not the same as actually operating *135that vehicle.” Thus, the Supreme Court held that “according to the common and approved usage of the word ‘operation’, ... [gjetting into or alighting from a vehicle are merely acts ancillary to the actual operation of that vehicle.” Love, 518 Pa. at 375, 543 A.2d at 533. Therefore, according to the Supreme Court, a vehicle is not in operation when a person is getting into or alighting from a vehicle.
While I agree that getting into or alighting from a vehicle using the steps are generally merely acts ancillary to the actual operation of that vehicle, the same cannot be said where a wheelchair ramp, that is an integral part of the operation of the bus, is involved. Obviously, a disabled person who requires the use of a wheelchair simply cannot exit a bus by going down the steps and through the doors. In order to board or exit a bus, a disabled person must rely upon the operation by the bus driver of a specialized wheelchair ramp.1 The bus driver must fully deploy the ramp, which involves movement, wait for the passenger to board or exit, and then retract the ramp to its original position inside the bus, which again involves movement. Thus, like the moving doors on a bus, the wheelchair ramp is a moving part of the bus. See Sonnenberg v. Erie Metropolitan Transit Authority, 137 Pa.Cmwlth. 533, 586 A.2d 1026, 1028 (1991) (The opening and closing of bus door constitutes an operation of the bus because it is an act normally related to the “operation” of a bus. “The movement of parts of a vehicle, or an attachment to a vehicle, is sufficient to constitute ‘operation.’ ”).
I recognize that during the time that the disabled passenger is utilizing the ramp to physically board or exit the bus, the bus and the ramp are stationary; however, this short time period is a necessary part of the total “operation” of the ramp from when the ramp is deployed until it is retracted. As such, boarding or exiting a bus by means of a wheelchair ramp are not merely acts ancillary to the actual operation of the bus nor are they acts that are taken in preparation to operate the bus or acts taken at the cessation of operating the bus. Boarding or exiting a bus via a wheelchair ramp encompasses a series of movements and temporary stops in order to complete the entire process of operating the ramp.
In this case, Anthony Mannella was injured when he attempted to exit the bus via the wheelchair ramp. Mannella testified in his deposition that the wheelchair ramp was deployed in such a manner that the ramp was crooked, too steep, and uneven with the ground resulting in Mannella tipping over face first in his wheelchair off the end of the ramp. See Reproduced Record at lla-32a. Thus, it was the physical operation of the wheelchair ramp that allegedly caused Mannella’s injuries.
Moreover, this case is clearly distinguishable from the United States District Court’s decision in McCree v. Southeastern Pennsylvania Transportation Authority, No. CIV. A. 07-4908, 2009 U.S. Dist. LEXIS 4803 (E.D.Pa. January 22, 2009), wherein the District Court determined that the passenger’s complaints appeared to be more associated with the bus driver’s actions in assisting or failing to assist the *136passenger than with the physical operation of the bus. McCree, at *22. In other words, in McCree, there was no evidence of a causal relationship between the bus’s physical operation and the passenger’s injury. The same cannot be said for this case. Mannella alleges that it was the actual physical operation of the wheelchair ramp that caused his injuries not any other action by the bus driver such as failing to assist Mannella in exiting the bus.
Accordingly, I would affirm the trial court’s order denying PAT’s motion for summary judgment.

. I note that the Americans with Disabilities Act mandates that “no qualified individual with a disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the services, programs or activities of a public entity ..42 U.S.C. § 12132. Therefore, public transportation authorities must properly equip their buses in order for the handicapped to have access to public transportation. In order to accomplish this mandate, numerous federal regulations have been promulgated. See 49 C.F.R. Parts 37 and 38.'